UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 DARIUS ROGERS,

                                 Plaintiff,
                                                                1:19-CV-0479 (CM)
                     -against-
                                                                CIVIL JUDGMENT
 THE CITYOF NEW ROCHELLE,

                                 Defendants.

       Pursuant to the order issued January 22, 2020, dismissing this action for failure to state a

claim on which relief may be granted,

       IT IS ORDERED, ADJUDGED AND DECREED that this action is dismissed for failure

to state a claim on which relief may be granted. 28 U.S.C. § 1915(e)(2)(B)(ii).

       The Court certifies under 28 U.S.C. § 1915(a)(3) that any appeal from the Court’s

judgment would not be taken in good faith.

       IT IS FURTHER ORDERED that the Clerk of Court mail a copy of this judgment to

Plaintiff and note service on the docket.

SO ORDERED.

 Dated:    January 22, 2020
           New York, New York

                                                           COLLEEN McMAHON
                                                       Chief United States District Judge
